Citation Nr: 9933414	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical and 
thoracic spine disability, as secondary to the service-
connected bilateral shoulder disability.

2.  Entitlement to an increased rating for a right shoulder 
disability, with instability and traumatic arthritis, 
currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for a left shoulder 
disability, with instability and traumatic arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from October 1982 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
cervical and thoracic spine disability, as secondary to the 
service-connected bilateral shoulder disability, is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The appellant's right shoulder disability is currently 
manifested by subjective complaints of pain, dislocation at 
the scapulohumeral joint, and full range of motion.  

3. The appellant's left shoulder disability is currently 
manifested by subjective complaints of pain, dislocation at 
the scapulohumeral joint, and full range of motion.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical and thoracic spine disability, as secondary to the 
service-connected bilateral shoulder disability, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 30 percent 
for a right shoulder disability, with instability and 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5201, 5202, and 5203 (1999).  

3.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability, with instability and 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5201, 5202, and 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
a cervical and thoracic spine disability, 
as secondary to the service-connected 
bilateral shoulder disability.  

I.  Factual Background

The appellant's service medical records, including his 
February 1988 re-enlistment examination, are negative for any 
complaints or findings of a cervical spine disability and/or 
a thoracic spine disability.  The appellant's separation 
examination, dated in June 1991, shows that at that time, in 
response to the question as to whether or not the appellant 
had ever had or if he currently had recurrent back pain, the 
appellant responded "no."  The appellant's spine and other 
musculoskeletal were clinically evaluated as normal.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Anchorage, from July 1994 to March 1996, show that 
August 1994, an x-ray was taken of the appellant's cervical 
spine.  The x-ray was interpreted as showing moderate 
narrowing of the C6-C7 disc space, with small anteriolateral 
osteophytes at that level.  There were no other significant 
abnormalities.  The impression was of moderate spondylosis at 
the level of C6-C7.  The records further indicate that in 
February 1995, an x-ray was taken of the appellant's thoracic 
spine.  The x-ray was interpreted as showing small 
osteophytes which extended from the anteriolateral surfaces 
of the midthoracic vertebral bodies.  The bones were 
osteopenic for age.  The impression was of osteopenia and 
mild spondylosis of the thoracic spine. 

The Anchorage VAMC outpatient treatment records also reflect 
that in October 1995, an x-ray was taken of the appellant's 
lumbosacral spine.  The x-ray was interpreted as showing 
considerable narrowing of the L2-L3 disc space, with small 
associated osteophytes.  There was also a narrowing of the 
lower thoracic disc spaces with small associated osteophytes.  
The diagnosis was of spondylosis of L2-L3 and the visualized 
portion of the lower thoracic spine.  The records further 
show that in July, October, and November 1995, the appellant 
was treated for neck and back pain.  

In April 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that his bilateral shoulder 
disability had caused him to develop a cervical and thoracic 
spine disability.  (T.1,2).  The appellant stated that he 
first noticed that he was having neck and mid-back problems 
in the early 1990's, while he was in the military.  (T.7).  
He indicated that initially, he did not connect the problems 
he was having with his neck and mid-back with his bilateral 
shoulder disability.  (Id.).  The appellant reported that he 
had only received "informal" treatment during service for 
his neck and mid-back pain, and that he did not have a 
"formal" work-up during that period of time.  (Id.).  
According to the appellant, at present, his VA physician had 
diagnosed him with arthritis of the cervical and thoracic 
spine.  (T.7,8).  The appellant stated that he took 
medication for his neck and mid-back disabilities.  (T.4).  

In May 1996, a fee basis VA examination was conducted by a 
private physician, R.C.B., D.O., who was an orthopedic 
surgeon.  At that time, the appellant stated that he had 
constant pain in both of his shoulders, and that they both 
dislocated at random.  The appellant further indicated that 
he had extraordinary pain in his neck and upper back, and 
that he had difficulty rotating.  He noted that during 
service, he worked as a heavy equipment construction 
mechanic.  According to the appellant, on one occasion during 
service, he dislocated both of his shoulders and since that 
time, he had had multiple dislocations.  The appellant 
reported that in 1983, he was helping to move a "dozer" 
blade when it accidentally dropped and fell on his back.  It 
was the appellant's opinion that his neck and back were 
injured at that time.  

The physical examination showed that the appellant's gait and 
tandem gait were satisfactory.  Romberg was negative, and 
finger-to-nose was normal.  The appellant had a full range of 
motion of both shoulders.  Deep tendon reflexes of the 
biceps, triceps, and brachial radialis were trace to 1+ and 
symmetrical.  Group muscle testing of the upper extremities 
was 5/5 in all groups tested.  Sensory examination with soft 
touch and pinprick in the upper extremities was normal.  Both 
shoulders felt extremely lax, with subluxing with any 
traction on the shoulders, bilaterally.  The diagnosis was of 
dislocating shoulders, bilaterally.  Dr. B. noted that he did 
not know of any orthopedic reason why dislocating shoulders 
would cause degenerative changes of the cervical and thoracic 
spine.  According to Dr. B., it was possible that those same 
degenerative changes in the cervical and thoracic spine could 
have been aggravated by the bilateral shoulder disability if 
the appellant had to change his position or use odd body 
mechanics in order to do certain activities, as he had 
described in the way that he had to do pushups while on 
active duty.  






II.  Analysis

In Hernandez-Toyens v. West, 11 Vet. App. 379 (1998), the 
Court of Appeals for Veterans Claims (Court) held that the 
credibility of evidence in support of a claim is generally 
presumed in determining whether the claim is well-grounded.  
Thus, in consideration of Hernandez-Toyens, the Board 
observes that, as previously stated, in the appellant's May 
1996 fee basis VA examination, although Dr. B. noted that he 
did not know of any orthopedic reason why dislocating 
shoulders would cause degenerative changes of the cervical 
and thoracic spine, Dr. B. also stated that it was possible 
that those same degenerative changes in the cervical and 
thoracic spine could have been aggravated by the bilateral 
shoulder disability if the appellant had to change his 
position or use odd body mechanics in order to do certain 
activities, as he had described in the way that he had to do 
pushups while on active duty. Accordingly, in light of the 
above medically based opinion suggesting that the appellant's 
service-connected bilateral shoulder disability aggravated 
his cervical and thoracic spine disability, the Board has 
determined that the appellant's claim is well-grounded.  That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  Therefore, since there is evidence sufficient to 
lend plausible support to the claim, the Board is of the 
opinion that the appellant's claim for service connection for 
a cervical and thoracic spine disability, as secondary to the 
service-connected bilateral shoulder disability, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See Gaines v. Brown, 11 Vet. App. 353, 
357 (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); and Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).









B.  Entitlement to an increased rating 
for (1) a right shoulder disability, with 
instability and traumatic arthritis, and 
(2) a left shoulder disability, with 
instability and traumatic arthritis.  


I.  Factual Background

The appellant's service medical records show that in March 
1989, the appellant was treated after complaining of a long 
history of hypermobility of his shoulders.  At that time, he 
stated that he was able to dislocate both of his shoulders.  
The assessment was of connective tissue disorder which was 
probably inherited.  The appellant's separation examination, 
dated in July 1991, shows that at that time, the examining 
physician diagnosed the appellant with bilateral shoulder 
laxity, with frequent dislocations.  

In January 1993, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
developed bilateral shoulder pain which was associated with 
dislocation.  The appellant indicated that during service, he 
could dislocate his shoulders at will, and that push-ups 
caused his shoulders to dislocate.  According to the 
appellant, he was offered surgery in order to reduce his 
dislocations, but he denied the surgery because it would have 
ended his career.  The appellant noted that the surgery would 
have reduced the mobility of his shoulders.  He revealed that 
at present, he had aching every one to two weeks for three to 
four days at a time.  According to the appellant, when he had 
that problem, he performed an adduction and external rotation 
maneuver which reduced pressure on his arms and shoulders, 
and reduced the severity of the discomfort.  The appellant 
reported that his shoulder would dislocate in the evenings 
and with heavy lifting activities.  He noted that on 
occasion, his hands went numb at night.  According to the 
appellant, he was right handed.  He indicated that he 
currently worked as a heavy equipment mechanic.  

The physical examination showed that the appellant had laxity 
of his shoulders in that he could essentially rotate them 
around from a position of flexion to extension.  Range of 
motion was measured and recorded right/left; flexion was 
180/180, extension was 90/90, abduction was 190/190, 
adduction was 60/60, external rotation was 115/110, and 
internal rotation was 90/95.  The examining physician stated 
that x-rays of the appellant's right shoulder showed that 
there was an osteophyte involving the inferior portion of the 
glenoid.  The examiner further indicated that an x-ray of the 
appellant's left shoulder showed a similar osteophyte 
involving the inferior portion of the glenoid.  The 
impression was of a history of recurrent subluxation or 
dislocation of both shoulders, with ligamentous laxity.  

In a January 1984 rating action, the appellant's claims of 
entitlement to service connection for a right shoulder 
disability, with instability and traumatic arthritis, and 
entitlement to service connection for a left shoulder 
disability, with instability and traumatic arthritis, were 
granted.  At that time, the RO stated that the appellant had 
a developmental bilateral shoulder disability which did not 
become symptomatic until several years after he entered 
service.  Thus, the RO concluded that service connection, 
based on aggravation, was found for both of the appellant's 
shoulder disabilities.  The RO assigned 10 percent disabling 
ratings for each shoulder under Diagnostic Codes 5010 to 
5203.  

Outpatient treatment records from the Anchorage VAMC, from 
July 1994 to March 1996, show intermittent treatment for the 
appellant's bilateral shoulder pain.  The records show that 
in June 1994, x-rays were taken of the appellant's shoulders.  
The x-rays were interpreted as showing a normal left 
shoulder.  The x-rays were further interpreted as showing, on 
the right, slight inferior displacement of the humeral head.  
However, an axillary projection showed no anterior or 
posterior subluxation.  A well-corticated circular calcified 
opacity measuring about one centimeter in size projected over 
the glenohumeral joint.  It was possible that the 
calcification represented a loose body within the joint 
space.  There was also evidence of mild narrowing of the 
glenohumeral joint space.  The diagnoses included the 
following: (1) normal appearance of the left shoulder, and 
(2) evidence of mild osteoarthritis of the right shoulder 
with possible one centimeter loose body.  The records further 
reflect that in July 1994, the appellant was treated after 
complaining of chronic shoulder pain.  At that time, he 
indicated that his right shoulder was worse than his left, 
and that his right shoulder was dislocated.  The examining 
physician noted that available x-rays showed degenerative 
joint disease in the appellant's shoulders.  The records also 
show that in April 1995, x-rays were again taken of the 
appellant's shoulders.  The x-rays were interpreted as 
showing the following: (1) osteoarthritis of the right 
shoulder with probably intra-articular loose body, and (2) 
small defect in the humeral head on the left, probably due to 
prior dislocation.  

In April 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that at present, his shoulders 
dislocated approximately a dozen times a day.  (T.6).  
According to the appellant, he also had chronic bilateral 
shoulder pain.  (T.3).  The appellant stated that his 
service-connected bilateral shoulder disability interfered 
with his ability to perform his job as a heavy equipment 
mechanic.  (T.2,3).  The appellant stated that because he was 
right-handed, his right shoulder was affected to a greater 
degree than his left shoulder.  (T.2).  He indicated that he 
had a constant dull pain in his shoulders, and that at times, 
he was unable to lift some of the tools for his trade because 
of the pain.  (T.3).  According to the appellant, on other 
occasions, he had to go underneath trucks which required him 
to rotate his arms, and which also caused his shoulder pain 
to increase.  (Id.).  The appellant testified that he 
experienced numbness in his hands while he worked, and that 
the numbness would last for several minutes.  (Id.).  He 
noted that when his hands went numb, he would have to stop 
what he was doing, shake his hands, and when the feeling 
returned to his hands, he could resume the job that he was 
performing.  (Id.).  According to the appellant, at times, 
his bilateral shoulder pain prevented him from accomplishing 
certain tasks.  (Id.).  The appellant stated that he had 
accepted a reduction in his salary, from approximately 
$65,000 dollars to approximately $30,000 dollars, because of 
his bilateral shoulder pain.  (T.5).  He indicated that he 
could no longer work at certain jobs which paid higher 
salaries because of his bilateral shoulder disability.  
(Id.).  

In May 1996, a VA examination was conducted.  At that time, 
the appellant stated that he had constant aching and pain in 
both of his shoulders, and that they both dislocated at 
random.  He indicated that recent x-rays had shown that 
pieces of bone were floating around in his right shoulder.  
The physical examination showed that the appellant's gait and 
tandem gait were satisfactory.  Romberg was negative, and 
finger-to-nose was normal.  The appellant had a full range of 
motion of both shoulders.  Deep tendon reflexes of the 
biceps, triceps, and brachial radialis were trace to 1+ and 
symmetrical.  Group muscle testing of the upper extremities 
was 5/5 in all groups tested.  Sensory examination with soft 
touch and pinprick in the upper extremities was normal.  Both 
shoulders felt extremely lax, with subluxing with any 
traction on the shoulders, bilaterally.  The diagnosis was of 
dislocating shoulders, bilaterally.

In a June 1996 rating, the RO increased the appellant's 
disabling rating for his service-connected right shoulder 
(major) disability from 10 percent to 30 percent disabling 
under Diagnostic Code 5202.  In addition, the RO also 
increased the appellant's disabling rating for his service-
connected left shoulder (minor) disability from 10 percent to 
20 percent disabling under Diagnostic Code 5202.  


II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected bilateral 
shoulder disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant is currently receiving a 
30 percent disabling rating for his service-connected right 
shoulder (major) disability under Diagnostic Code 5202, and 
he is receiving a 20 percent disabling rating for his 
service-connected left shoulder (minor) disability under 
Diagnostic Code 5202.  

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes. In this case, as the appellant is 
right-handed, his right shoulder is considered the major 
upper extremity and his left shoulder is considered the minor 
upper extremity.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation 
for both the major and the minor.  Limitation of motion of 
the arm, midway between the side and shoulder level, will be 
assigned a 30 percent evaluation for the major extremity and 
a 20 percent evaluation for the minor extremity.  Limitation 
of motion of the arm, to 25 degrees from the side, will be 
assigned a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, ratings are based on impairment 
of the humerus. Malunion of the humerus with marked deformity 
is rated as 30 percent for the major extremity and 20 percent 
disabling for the minor extremity; and malunion of the 
humerus with moderate deformity is rated as 20 percent 
disabling for both the major and minor extremities.  
Recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level rated as 20 percent disabling for both the major and 
the minor extremities.  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements is rated as 30 percent disabling for the 
major extremity and 20 percent disabling for the minor 
extremity.  Fibrous union of the humerus is rated as 50 
percent disabling for the major extremity and 40 percent 
disabling for the minor extremity.  Nonunion of (false fail 
joint) the humerus is rated as 60 percent disabling for the 
major extremity and 50 percent disabling for the minor 
extremity.  Loss of head of (flail shoulder) is rated as 80 
percent disabling for the major extremity and 70 percent 
disabling for the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, ratings are based on impairment 
of the clavicle or scapula.  Dislocation of the clavicle or 
scapula is rated 20 percent.  Nonunion of the clavicle or 
scapula with loose movement is rated 20 percent.  Or, as 
noted under this code, rate on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

To summarize, the appellant contends that his service-
connected bilateral shoulder disability has worsened.  The 
appellant maintains that he has chronic bilateral shoulder 
pain.  According to the appellant, his shoulders dislocate 
approximately a dozen times a day.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board notes that as stated above, a 20 percent evaluation 
is the highest rating provided under Diagnostic Code 5203.  
Thus, in light of the appellant's 30 percent disabling rating 
for his right shoulder disability, and his 20 percent 
disabling rating for his left shoulder disability, the Board 
observes that Diagnostic Code 5203 is not applicable in the 
instant case.  The Board further observes that in the 
appellant's January 1993 VA examination the appellant had a 
full range of motion.  See 38 C.F.R. § 4.71, Plate I.  
Moreover, in the appellant's most recent VA examination, in 
May 1996, the examining physician noted that the appellant 
had a full range of motion of both shoulders.  As previously 
stated, under Diagnostic Code 5201, limitation of motion of 
the arm, to 25 degrees from the side, will be assigned a 40 
percent evaluation for the major extremity and a 30 percent 
evaluation for the minor extremity.  In light of the above, 
the Board concludes that increased ratings for the 
appellant's shoulder disabilities are not warranted under 
Diagnostic Code 5201.  

The Board notes that in the appellant's January 1993 VA 
examination, x-rays of the appellant's right shoulder 
demonstrated an osteophyte involving the inferior portion of 
the glenoid.  The examiner further indicated that an x-ray of 
the appellant's left shoulder demonstrated a similar 
osteophyte involving the inferior portion of the glenoid.  
The impression was of a history of recurrent subluxation or 
dislocation of both shoulders with ligamentous laxity.  In 
addition, outpatient treatment records from the Anchorage 
VAMC, from July 1994 to March 1996, show that x-rays of the 
appellant's shoulders, taken in June 1994, were interpreted 
as indicating the following:(1) normal appearance of the left 
shoulder, and (2) evidence of mild osteoarthritis of the 
right shoulder with possible one centimeter loose body.  
Moreover, the records further reflect that in April 1995, x-
rays were again taken of the appellant's shoulders.  The x-
rays were interpreted as showing the following: (1) 
osteoarthritis of the right shoulder with probably intra-
articular loose body, and (2) small defect in the humeral 
head on the left, probably due to prior dislocation.  
Furthermore, in the appellant's most recent VA examination, 
in May 1996, the appellant was diagnosed with dislocating 
shoulders, bilaterally.  

In light of the above, the Board observes that the evidence 
of record fails to demonstrate the presence of a fibrous 
union, a nonunion of (false fail joint), or the loss of head 
of (flail shoulder) of the humerus.  Accordingly, an 
increased rating for the appellant's service-connected right 
shoulder disability is not warranted under Diagnostic Code 
5202, and an increased rating for the appellant's service-
connected left shoulder disability is also not warranted 
under Diagnostic Code 5202.  In reaching these 
determinations, the appellant's complaints of pain are 
acknowledged, as well as the clinical evidence of record that 
shows that he has arthritis in his shoulders.  However, in 
light of the foregoing, it is the Board's determination that 
the criteria for increased ratings under Diagnostic Code 5202 
have not been satisfied.  Accordingly, the appellant's 
current symptomatology does not warrant higher ratings for 
his shoulder disabilities.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected bilateral shoulder disability, 
interference with the appellant's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the appellant outside of the norm, or 
which present an exceptional case where his currently 
assigned 30 percent rating for his right shoulder disability, 
and his 20 percent rating for his left shoulder disability, 
are found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disabilities at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for an 
increased rating for a right shoulder disability and an 
increased rating for a left shoulder disability.  





ORDER

The claim of service connection for a cervical and thoracic 
spine disability, as secondary to the service-connected 
bilateral shoulder disability, is well-grounded.  

An increased rating for a right shoulder disability, with 
instability and traumatic arthritis, is denied.  

An increased rating for a left shoulder disability, with 
instability and traumatic arthritis, is denied.


REMAND

The Board notes that in regards to the appellant's claim for 
service connection for a cervical and thoracic spine 
disability on a secondary basis, in light of the above, as 
the appellant has submitted a well grounded claim, the VA has 
a duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  

In that regard, the Board observes that service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

As previously stated, in the appellant's May 1996 fee basis 
VA examination, although Dr. B. noted that he did not know of 
any orthopedic reason why dislocating shoulders would cause 
degenerative changes of the cervical and thoracic spine, Dr. 
B. also stated that it was possible that those same 
degenerative changes in the cervical and thoracic spine could 
have been aggravated by the bilateral shoulder disability if 
the appellant had to change his position or use odd body 
mechanics in order to do certain activities, as he had 
described in the way that he had to do pushups while on 
active duty.  Therefore, in light of the above medical 
opinion suggesting that the appellant's service-connected 
bilateral shoulder disability aggravated his cervical and 
thoracic spine disability, the Board concludes that 
additional actions and development must be undertaken by the 
RO prior to further appellate review. The statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim includes a contemporaneous and thorough 
examination when appropriate.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). Therefore, the Board is of the opinion that 
another VA examination, as specified in greater detail below, 
should be performed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a 
cervical and thoracic spine disability.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
extent of his cervical and thoracic spine 
disability.  The claims file should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All testing deemed necessary should be 
performed.  After reviewing the available 
medical records, it is requested that the 
examiner provide an opinion as to whether 
it is at least as likely as not that any 
current cervical and thoracic spine 
disability is related to the appellant's 
service-connected bilateral shoulder 
disability.  In addition, it is further 
requested that the examiner provide an 
opinion as to whether it is at least as 
likely as not that the appellant's 
nonservice-connected cervical and 
thoracic spine disability has been 
aggravated by his service-connected 
bilateral shoulder disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  After taking any additional 
development deemed necessary, the RO 
should readjudicate the pending claim of 
entitlement to service connection for a 
cervical and thoracic spine disability, 
as secondary to the service-connected 
bilateral shoulder disability.  If the 
benefit sought remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







